NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted June 13, 2013*
                                   Decided June 19, 2013

                                           Before

                             JOEL M. FLAUM, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

No. 12‐2122

B. MICHAEL SCHNEIDER,                             Appeal from the United States District
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois,
                                                  Eastern Division.
       v.
                                                  No. 08 C 3054
COUNTY OF WILL, ILLINOIS, et al.,
    Defendants‐Appellees.                         Robert W. Gettleman
                                                  Judge.

                                          O R D E R

        Michael Schneider spent 20 days in jail after a judge in Will County, Illinois, held
him in criminal contempt. In this lawsuit he claims under 42 U.S.C. § 1983 that the county
sheriff and the jail warden should have released him after 10 days and, by holding him
longer, violated the Eighth Amendment. Schneider also claims under Illinois law that the
defendants intentionally caused him emotional distress by assigning him to a poorly



       *
        This successive appeal has been submitted to the original panel under Operating
Procedure 6(b). After examining the briefs and record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 12‐2122                                                                             Page 2

ventilated cell with an ill and talkative child molester. Schneider anticipates that Will
County will indemnify the sheriff and warden, so the county is named as a third defendant.
See 28 U.S.C. § 1367(a);  Coles v. City of Chicago, 361 F.Supp.2d 740, 746 n.5 (N.D. Ill. 2005)
(“[I]t is common, and indeed advisable, for a plaintiff who expects a public entity to
indemnify a Section 1983 judgment to add that entity as a defendant on the indemnity claim
during the pendency of the Section 1983 case.”).

        The district court initially accepted the premise, made in a motion to dismiss, that
the sheriff and warden simply had carried out instructions from the judge and thus shared
the judge’s absolute immunity. On that basis the court dismissed the Eighth Amendment
claim and declined to exercise supplemental jurisdiction over Schneider’s state‐law claim.
We overturned that decision and remanded for further proceedings. Schneider v. Cnty. of
Will, 366 F. App’x 683 (7th Cir. 2010). Not only did we conclude that quasi‐judicial
immunity is a defense too steeped in facts for resolution on a motion to dismiss, but we also
expressed skepticism that the sheriff or warden could enjoy absolute, rather than qualified,
immunity. On remand, after a year of discovery, the district court granted summary
judgment for the defendants. This time the court reasoned that Schneider lacks evidence
tying the sheriff to the decision to keep him jailed, that quasi‐judicial immunity indeed
shields the warden from liability, and that both men are immune from Schneider’s state‐law
claim under the Local Governmental and Governmental Employees Tort Immunity Act, 745
ILCS 10/1‐101 to 10‐101. Schneider again appeals. We conclude that disputed issues of
material fact foreclose the grant of summary judgment for the warden and county on
Schneider’s constitutional claim, and thus we vacate the judgment in part and remand for
trial.

        The following factual account is drawn from the evidence at summary judgment,
which we review in the light most favorable to Schneider. See Foskett v. Great Wolf
Resorts, Inc., 518 F.3d 518, 522 (7th Cir. 2008). In May 2007, Schneider attended a hearing in
the Circuit Court of Will County during a lawsuit to foreclose the mortgage on his fiancée’s
home. The presiding judge, James Garrison, held Schneider in contempt of court after he
disrupted the proceeding and attempted to file several frivolous motions on behalf of his
fiancée. The court sent a contempt mittimus to Paul Kaupas, the county sheriff, directing
him to take Schneider into custody and hold him for 20 days or “until released by process of
law.” There is no evidence that the sheriff himself read the mittimus. 

        Twelve days into his sentence, Schneider delivered (through his fiancée) a letter to
Michael O’Leary, the warden of the Will County Adult Detention Facility. Schneider’s
conduct in jail had been satisfactory, and thus, he asserted, he should have been released
after 10 days because the County Jail Good Behavior Allowance Act, 730 ILCS 130/3,
mandates day‐for‐day credit for good behavior. Sheriff Kaupas also received a copy of this
No. 12‐2122                                                                                  Page 3

letter and faxed it to Warden O’Leary after concluding that O’Leary was best situated to
address Schneider’s concern.

        Warden O’Leary took action by seeking advice from Mary Niemann, the supervisor
responsible for managing records and calculating release dates for prisoners. During a
discovery deposition, O’Leary testified that, according to Nieman, judges in Will County do
not want prisoners in the jail to receive credit for good behavior unless approval is noted on
the mittimus, which Judge Garrison had not done. O’Leary wanted more assurance, he
explained, so he told Niemann to contact the judge for confirmation. She told him later,
O’Leary insisted, that she had contacted “the court” and confirmed that Schneider was
supposed to serve the full 20 days. At her deposition, however, Niemann did not remember
contacting the court, though she vaguely recalled O’Leary instructing her to call Judge
Garrison. After communicating with Niemann, O’Leary sent Schneider (and Sheriff Kaupas)
a letter stating that the credits for good behavior did not apply—the letter does not mention
any communication with the court—and Schneider remained jailed for a total of 20 days.

        On appeal Schneider challenges the dismissal of his federal and state claims as
against both Sheriff Kaupas and Warden O’Leary. We can dispense quickly with the sheriff
and with Schneider’s emotional distress claim. On this record a jury could not conclude that
the sheriff was deliberately indifferent to the possibility that Schneider was being held
unlawfully; after receiving Schneider’s letter, Kaupas delegated the matter to O’Leary, an
act that he reasonably could have expected to resolve the problem. See Burke v. Johnston, 452
F.3d 665, 669 (7th Cir. 2006) (discussing elements of deliberate indifference claim in context
of unlawful incarceration); Greeno v. Daley, 414 F.3d 645, 656 (7th Cir. 2005) (referring
medical grievance to doctor is not deliberate indifference). Neither could a jury find for
Schneider on his claim for intentional infliction of emotional distress: Not only is that claim
frivolous in light of Schneider’s failure to show the defendants’ personal involvement in
selecting his cellmate, see Feltmeier v. Feltmeier, 798 N.E.2d 75, 80 (Ill. 2003); McGrath v. Fahey,
533 N.E.2d 806, 809 (Ill. 1988), but under Illinois law both Kaupas and O’Leary are
absolutely immune from supervisory liability under Illinois’ Local Governmental and
Governmental Employees Tort Immunity Act, see 745 ILCS 10/4‐103; see also Payne v.
Churchich, 161 F.3d 1030, 1044 (7th Cir. 1998).

        More difficult is the Eighth Amendment claim against Warden O’Leary. Although
we signaled in our previous decision that quasi‐judicial immunity seemed an ill fit for this
case, the district court nevertheless relied on that ground in dismissing this claim against
the warden. That reliance was mistaken. As an initial matter, we note that O’Leary himself
did not rely on quasi‐judicial immunity in moving for summary judgment, and it was error
for the district court to invoke that defense sua sponte without even inviting Schneider to
respond. See Dawson v. Newman, 419 F.3d 656, 660 (7th Cir. 2005); Older Inst., Inc. v. Forde,
No. 12‐2122                                                                               Page 4

333 F.3d 832, 836 (7th Cir. 2003). More importantly, the record does not support application
of the defense.

        The reach of quasi‐judicial immunity is limited. Forrester v. White, 484 U.S. 219, 224
(1988); Richman v. Sheahan, 270 F.3d 430, 436 (7th Cir. 2001). Our previous decision explains
that a prisoner’s accusation that jailers “failed to give proper credit for time served is not an
attack on the judge’s sentence, but on the manner of executing that sentence.” Schneider, 366
F. App’x at 685. Thus, we observed, situations where administrators confined a prisoner
beyond the expiration of his sentence “typically involve qualified, not absolute, immunity.”
Id. at 685–86.

        Warden O’Leary never spoke with Judge Garrison, and we have never held that
indirect instructions like those “the court” purportedly relayed to O’Leary though Niemann
can confer absolute immunity. See Dunn v. City of Elgin, Ill., 347 F.3d 641, 648 (7th Cir. 2003)
(“Illinois police officers are simply required to look for some indicia of authority from an
Illinois court before enforcing an order.”); see also Hernandez v. Sheahan, 455 F.3d 772, 776
(7th Cir. 2006) (reviewing immunity conferred by strict compliance with written custody
order); Richman v. Sheahan, 270 F.3d at 433, 436 (reviewing immunity conferred by judge’s
spoken orders to bailiffs); Moss v. Kopp, 559 F.3d 1155, 1167 (10th Cir. 2009) (immunity
conferred by written order). In fact, on this record a jury could not reasonably find that
Niemann spoke with the judge directly rather than to court staff (if she spoke to anyone at
all). Moreover, O’Leary does not, and cannot, assert that he simply executed a routine,
unambiguous mittimus from Judge Garrison. A mittimus instructing jailers to hold a
prisoner for a specific term unless “released by process of law” is ambiguous or, much
worse for O’Leary, a directive to comply with the County Jail Good Behavior Allowance Act.
The case is reminiscent of Hernandez, where we held that even though the defendant‐jailors
had been ordered by a court to take custody of the plaintiff, that order did not immunize
them against the plaintiff’s claim that they ignored his repeated pleas of mistaken identity
because the order did not specifically forbid them from investigating such pleas. 455 F.3d at
776. The warden deemed the mittimus ambiguous, which is why he sought guidance from
Niemann. And though O’Leary perhaps could have asserted qualified immunity, he waived
that defense by ignoring our suggestion that it be explored on remand. See Merritt v. Broglin,
891 F.2d 169, 171 n.4 (7th Cir. 1989); Walsh v. Mellas, 837 F.2d 789, 799 (7th Cir. 1988).

        The warden’s fallback position is no better. He argues that a jury could not
reasonably find that his response to Schneider’s correspondence constituted deliberate
indifference. According to O’Leary, he did enough by asking Niemann to investigate
Schneider’s entitlement to good time and then later confirming that she had spoken with
“the court.” The latter point cannot help him at summary judgment: When Niemann was
deposed she did not recall relaying instructions from Judge Garrison or even contacting the
No. 12‐2122                                                                               Page 5

court, leaving the jury to disbelieve O’Leary’s story that Niemann had confirmed the
judge’s directive that Schneider serve all 20 days. Also fueling that negative inference is the
absence of support for O’Leary’s account from the judge, as well as O’Leary’s failure to
mention Niemann’s purported contact with Judge Garrison in his letter to Schneider.

         A jury would not have reason to doubt Niemann’s testimony that Warden O’Leary
asked her for advice on how to proceed, but that conversation does not obviate the need for
a trial. A jailer is deliberately indifferent when he does nothing, Armstrong v. Squadrito, 152
F.3d 564, 580 (7th Cir. 1998); Haygood v. Younger, 769 F.2d 1350, 1355 (9th Cir. 1985)
(en banc), or when he takes action that is so inept or ineffectual that deliberate indifference
can be inferred, Burke, 452 F.3d at 669; Moore v. Tartler, 986 F.2d 682, 687 (3d Cir. 1993); see
also Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011) (noting that a prison doctor
demonstrates deliberate indifference by pursuing treatment so “blatantly inappropriate as
to evidence intentional mistreatment”). Seeking legal advice, see Dahl v. Weber, 580 F.3d 730,
734 (8th Cir. 2009), or asking a judge for written clarification, see Moore, 986 F.2d at 687, are
reasonable steps that preclude finding deliberate indifference, but O’Leary did neither.
Niemann is not a lawyer, and although O’Leary easily could have contacted the local state’s
attorney for advice, see 55 ILCS 5/3‐9005(a)(7), he did not. (O’Leary did send the state’s
attorney a copy of his letter to Schneider, but that was on June 11, 2007, at the earliest—only
two days before Schneider’s miscalculated release date.) 

        Further evidence of deliberate indifference is Warden O’Leary’s unquestioning
acceptance of Niemann’s interpretation of the mittimus. She told O’Leary that Judge
Garrison did not want Schneider to be given credit for good behavior since the mittimus
does not affirmatively say to award him credit, but judges in Illinois have no power to deny
or rescind credit for good behavior, which for prisoners confined in county jails is a
statutory right under state law. See People v Whitmore, 728 N.E.2d 1267, 1270 (Ill. App. Ct.
2000), People v. Bailey, 600 N.E.2d 1267, 1269 (Ill. App. Ct. 1992). A cursory examination of
the statute Schneider cited in his letter would have raised suspicions, even in the mind of a
layman, that Niemann had misinterpreted the mittimus. A jury reasonably could conclude
that O’Leary’s chosen course of action—continuing Schneider’s imprisonment based on a
layperson’s dubious evaluation of Schneider’s legal concern—was so deficient as to
constitute deliberate indifference, and we remand for trial on that question. Schneider’s
indemnity claim against Will County will join it on remand. See Wilson v. City of Chicago, 120
F.3d 681, 683–85 (7th Cir. 1999); Coles, 361 F.Supp.2d at 746 n.5.

       Schneider’s remaining contentions are without merit and do not warrant discussion.
The order granting summary judgment for Warden O’Leary on Schneider’s claim under the
Eighth Amendment and Will County under state indemnification law is VACATED, and
No. 12‐2122                                                                             Page 6

the case is REMANDED for trial on those claims. In all other respects the judgment is
AFFIRMED.